Citation Nr: 1108864	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-03 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the shoulders, left knee, and ankles.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for skin cancer, to include as due to ionizing radiation.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as to include anxiety and sleep loss.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a prostate disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of May 2006 and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  

The Veteran testified at an August 2010 hearing held sitting at the RO, a transcript of which is associated with the claims file.  At the hearing, the Veteran's representative requested that a copy of the hearing transcript be sent to him; this was accomplished in November 2010.


FINDINGS OF FACT

1.  The Veteran's arthritis did not have onset during active service, did not manifest within one year of separation from active service, and is not etiologically related to his active service.  

2.  The Veteran's headaches did not have onset during active service, did not manifest within one year of separation from active service, and is not etiologically related to his active service.  

3.  The Veteran has not had skin cancer or residuals of skin cancer at any time during his claim and appeal; any skin cancer suffered in the past by the Veteran did not have onset during active service, did not manifest within one year of active service, and was not related to his active service.  

4.  The Veteran did not have a psychiatric disease during service, his anxiety did not have onset until many years after active service, and his anxiety is not etiologically related to his active service.  

5.  A hearing loss disability did not have onset during the Veteran's active service, did not manifest within one year of separation from active service, and is not etiologically related to his active service.  

6.  Tinnitus did not have onset during the Veteran's active service and is not etiologically related to his active service.  

7.  The Veteran does not have a prostate injury or disease that had onset during his active service or is etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the shoulders, left knee, and ankles have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for service connection for skin cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2010).

4.  The criteria for service connection for acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

5.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

6.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

7.  The criteria for service connection for prostate disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due process

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's claims for service connection.  The VCAA duty to notify, as applied to claims for service connection, was satisfied by way of letters sent to the Veteran in January 2005, August 2005, February 2006, June 2006, and September 2006.  Each of these letters informed the Veteran of the evidence required to substantiate the claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The March 2006, June 2006, and September 2006 informed the Veteran as to how VA assigns disability ratings and effective dates and the evidence probative of such assignments.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d) and 38 C.F.R. § 3.159(c) (4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records and the claims file contains records of private treatment from Elberta Clinic and Princeton Baptist Medical Center.  Records were also obtained from the Social Security Administration in September 2006 and December 2008.  

A VA audiology examination was conducted in September 2006.  The evidence does not establish skin cancer during service, or since he filed his claim for service connection, skin cancer, a prostate disease or injury, an acquired psychiatric disease, or arthritis during the Veteran's active service or within an applicable presumptive period and does not establish the occurrence of any event related to such conditions during service.  VA therefore has no duty to afford the Veteran an examination as to his claims for service connection for those claimed disabilities.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the course of the Veteran's appeal, some of the issues on appeal were framed as claims to reopen, not original service connection claims.  However, review of the claims file reveals that the issues on appeal were denied in the May 2006 rating decision, and the Veteran timely filed a notice of disagreement in June 2006.  Thus, each issue on appeal is an original service connection claim.  To that end, some of the issues on appeal were framed as claims to reopen at the Veteran's August 2010 Board hearing.  However, review of the hearing transcript reveals that the Veteran gave testimony with respect to the merits of each of his claims, not just as to the evidence that would have been needed to reopen the issue.  As such, the record does not reflect that the Veteran has been prejudiced by the previous framing of the issues on appeal.  Accordingly, consideration of the issues on appeal on the merits may now proceed.


Service connection

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Certain chronic diseases, including organic diseases of the nervous system, arthritis, and malignant tumors, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

In evaluating statements as to the diagnosis of a condition or its etiology, the Board must determine if the statement is competent evidence, and, if it is competent evidence, must determine its credibility and the weight to be assigned to the evidence.  Competency of evidence differs from weight and credibility.  "The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Whether lay evidence is competent in a particular case is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In Jandreau, the Court of Appeals for the Federal Circuit (Federal Circuit) provided guidelines as to what a type of evidence provided by a layperson is competent evidence.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In footnote 4 of Jandreau the Federal Circuit provided additional guidance as to when lay evidence is competent, giving the example that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical question such as a form of cancer.  This indicates to the Board that the complexity of the question at issue is a factor to be considered when determining if a layperson's opinion is competent evidence.

Whether a non-expert may never provide a probative nexus opinion likewise depends on the facts of the question at issue.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology). In Davidson, the Federal Circuit drew from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) to explain its holding.  Id.  In short, the reasoning expressed in Jandreau is applicable to determining whether a nexus opinion offered by a layperson is competent evidence.  

In evaluating evidence, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  As to some of the factors that go into making these determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  The benefit of the doubt rule is inapplicable when the preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's service records show that he served as a general vehicle repairman and served in that capacity with an artillery battalion, including service in Korea in 1968 - 69.  


Arthritis of the shoulders, left knee, and ankles

In the Veteran's claim for service connection for arthritis, received in December 2004, he indicated that his arthritis began in 1980.  During the August 2010 hearing, he testified that he believed it possible that his arthritis was the result of active duty service in cold weather, strenuous lifting during service, or shock waves.  August 2010 transcript at 18.  

The Veteran's service treatment records include a single July 1967 report of left ankle soreness; the remainder of the records, to include his March 1970 objective service separation examination and March 1970 subjective report of medical history, show no evidence of joint pain or arthritis.  He specifically indicated in the report of medical history that he did not then have nor had ever had painful or swollen joints.  Subsequent to service, beginning in April 2004, the Veteran reported to his private physician that he was experiencing arthritis pain in his shoulders, left knee, and ankles.  Generalized arthritis was diagnosed at that visit, another April 2004 private visit, and at an April 2006 private visit.  There are no earlier documented reports of arthritis or symptoms of arthritis contained in the claims file.  

In response to his representative's question as to how long after his active service he was diagnosed with arthritis, the Veteran testified that he did not know until later, after service, what arthritis was but that he knew he was developing problems but he did not know the nature of the condition.  Id. at 18.  The undersigned asked the Veteran when his joints began to hurt to which he replied "when I hit that 30 degree below zero."  Id at 27.  He also testified that he did not receive treatment for these symptoms until he was treated at VA.  Id.  

Despite a currently diagnosed disorder, the evidence of record does not relate the Veteran's arthritis to his military service.  There is no evidence of treatment or reported symptoms of joint pains, other than the isolated ankle soreness, in his service treatment records or until many years after separation from active service.  Even by his own account in the 2004 claim, he did not have arthritis until 1980.  The Board has considered the Veteran's testimony that he had joint pain when he experienced cold temperatures during service.  But, that testimony must weighed along with his own report at separation from service, his report in the 2004 claim, when the first treatment for his arthritis.  The Board finds that this other evidence outweighs his testimony as to onset of joint pain.  Most probative in this regard is the service report of medical history because that report was rendered contemporaneous to the Veteran's service.  If the Veteran had joint pain during service it does not follow that he would indicate in the report of medical history that he did not then had nor had ever had swollen or painful joints.  Similarly, the evidence is against a finding that arthritis manifested to a compensable degree within one year of separation from service as he indicated in his claim that onset was in 1980. The presumption for chronic diseases does not apply.  

As to his opinion that his arthritis resulted from extreme cold and heavy lifting or shock waves during his Korea service, whether arthritis results from these factors is not something observable by the five senses nor within the knowledge base of a non-expert.  Furthermore, arthritis is not so simple a condition as to be subject to the opinion of a non-expert.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim and therefore the appeal as to service connection for arthritis must be denied.  There is no reasonable doubt to be resolved in this matter  See 38 C.F.R. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Headaches  

In his January 2009 substantive appeal, the Veteran stated his belief that his headaches are due to service, specifically due to loud noises in service and some of the chemicals he had to use in the motor pool.  During the August 2010 hearing, the Veteran testified that he had headaches during service but never sought treatment.  August 2010 transcript at 13.  He testified that he self medicated and attributed the alleged in-service headaches to the cold climate, heavy lifting, and shock from artillery.  Id. at 13.  He also testified that his mother almost got killed while he was in service and he could not get leave from the service.  Id.  

The Veteran's service treatment records, to include his March 1970 objective service separation examination and March 1970 subjective report of medical history, show no evidence of headaches.  He indicated in the March 1970 report of medical history that he did not then have nor had ever had frequent or severe headache.  

The Veteran's statements, to include those made at his August 2010 Board hearing, that he currently experiences headaches is competent lay evidence of its existence, as headaches are a condition readily identified by laypersons due to the unique nature of the disorder.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  However, the record does not reflect that the Veteran's headaches are related to his military service or that he had headaches during service.  There are also many sets of private and VA outpatient treatment records dated during the postservice period in which the Veteran never once reported experiencing headaches.  As such, there is a long period, more than 30 years, in which there is no documentation of his experiencing headaches, which, coupled with the medical history and examination reports at separation from service, weigh against his claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints.  The Board finds that the long period of time without report of symptoms and the reports at separation from active service are more probative than the Veteran's recent statements.  In particular, the reports at separation were made contemporaneous to service and therefore closer in time to the alleged in-service headaches.  

As to the Veteran's opinion that his headaches are due to in-service exposure to cold climate, the result of heavy lifting, proximity to exploding weapon shells, the shock of his mother almost being killed and him not being able to leave to see her, or exposure to chemicals, the Board finds that whether or not these conditions lead to chronic headaches at some point after service are now within the competence of a layperson to determine.  The cause of headaches is not a simple matter.  The Veteran has not provided any support for his theories.  Thus, his opinions in this regard are not competent evidence.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim and therefore his appeal as to service connection for headaches must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 C.F.R. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Skin Cancer  

The Veteran asserts that his skin cancer incidence is related to service, to include as due to ionizing radiation exposure.  Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

There are certain types of cancer that are presumptively service connected, specific to radiation- exposed veterans.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2010).  However, the Veteran's skin cancer is not among the diseases subject to the presumption found at § 3.309(d).  Second, when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a) (1) (2010).  Service connection can also be granted, without a presumption, on a direct basis; that is if the evidence shows that the veteran has a disease do to exposure to radiation or due to any other in-service cause.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The RO requested all of the Veteran's personnel records from the National Personnel Records Center (NPRC) in February 2005, as well as the Department of Defense Form 1411 pertaining to radiation exposure.  The NPRC indicated that no Form 1411 existed, and review of the four other service personnel records does not indicate any exposure to radiation or proximity to radiation testing activities.  During the Board hearing, the Veteran testified to the effect that he was never issued a radiation monitoring devise during service.  August 2010 transcript at 16-17.  

Nor does the Veteran provide reliable information that he was exposed to radiation during service.  He speculated that he had to guard the ammunition bunker and some of the fellow soldiers told him that there were special weapons in the bunker, those soldiers would not tell the Veteran what type of work they did, so the Veteran speculated that the 8 inch howitzer shells must have been nuclear weapons.  This speculation is not sufficient to demonstrate exposure to ionizing radiation during service.  

Based on the attempts at documentation by the RO and the Veteran's testimony, the Board finds that the Veteran was not exposed to radiation for the purposes of 38 C.F.R. § 3.311, and as such, service connection for skin cancer on a presumptive basis is not warranted.

He also speculated that exposure to hydrocarbons may have caused skin cancer.  August 2010 transcript at 17.  Whether or not exposure to hydrocarbons causes skin cancer is not a question so simple or observable as to be subject to lay opinion evidence.  

The Veteran's service treatment records, to include his March 1970 objective service separation examination and March 1970 subjective report of medical history, show no evidence of skin cancer or other skin abnormalities.  The Veteran claimed service connection for skin cancer in February 2005, and identified the Princeton Baptist Medical Center as having treated him for it; in August 2005, that facility notified VA that they did not have any records of treatment of the Veteran for cancer.  At the August 2010 Board hearing, the Veteran testified that he was treated by a private practitioner in 1990 for skin cancer on his nose, which he described as a "non-malignant something."  August 2010 transcript at 14.  He reported that the physician had since passed away and from whom the records are unavailable.

The Board accepts the Veteran's contention that he underwent surgical removal of a skin abnormality on his nose in the recent past; such lay statements are competent lay evidence of that occurrence.  However, there is no competent evidence of record that the Veteran had skin cancer during service, was exposed during service to any substance that causes skin cancer, or that any skin cancer that he may have had post-service was related to his service.  There is no competent evidence that the Veteran's skin abnormality that was removed in 1990 was cancer.  Even if it was, there is no evidence of the existence of skin cancer, or residuals of skin cancer, at any time since he filed his claim for service connection.  Thus, the evidence is against a finding that he has skin cancer or residuals thereof and against a finding that any skin cancer he may have had in the past had onset during service, that he had any malignant tumors within a year of separation from active service, or that any skin cancer that he may have had was related to his active service.  

The preponderance of the evidence is against the claim and hence the appeal as to service connection for skin cancer must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 C.F.R. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Acquired Psychiatric Disorder  

During the Board hearing, the Veteran testified that he believed his anxiety condition is due to the harsh weather and strenuous work conditions during service, stating that "they wanted them vehicles out like yesterday."  August 2010 transcript at 20.  He also testified to the effect that the military turning down his leave request after his mother was in a car accident caused his anxiety.  Id.  In his January 2009 substantive appeal the Veteran stated "I feel that my mental condition is due to several things that happened to me in the service like the time a 155 round landed close to where I was and we were fearful of being killed."  

The Veteran's service treatment records, to include his March 1970 objective service separation examination and March 1970 subjective report of medical history, show no evidence of psychiatric symptoms or a diagnosed psychiatric disorder.  In the march 1970 report of medical history he indicated that he did not then have nor had ever had depression nor excessive worry or nervous trouble of any sort.  Subsequent to service, at an October 2005 VA outpatient visit, the Veteran denied depression, anxiety, sleep problems, and posttraumatic stress disorder (PTSD).  However, May 2006 through June 2006 VA outpatient treatment records noted continued treatment for anxiety with prescription medications, and during an August 2006 private disability evaluation, the Veteran claimed to have had anxiety for a long time. 

Although anxiety is currently diagnosed, the evidence of record does not relate it to the Veteran's military service and the evidence is against a finding that his anxiety had onset during service.  Although the Veteran stated in August 2006 that he had experienced anxiety for "a long time," indicated on his March 1970 subjective report of medical history that he did not have any psychiatric conditions, to include anxiety, and there is no evidence of anxiety dated prior to October 2005, even though the record contains evidence that he was seen for treatment of other conditions by both private and VA practitioners.  The report at separation from active service, his denial of anxiety, sleep disorders, etc, in the May and June 1006 treatment reports, and the long period of time, more than 30 years, from separation from active service to when he first reported anxiety, all weigh against his claim and outweigh his testimony as to symptoms earlier than 2005.  

As to his report of a 155 pound shell falling nearby, the Board finds no support for that report in the record. The Board notes that the Veteran does not attribute the shell to the enemy, or for that matter, even indicate that the shell exploded Furthermore, the Veteran mentioned that alleged occurrence once, in the substantive appeal, but did not bring it up during the hearing.  This leads the Board to the conclusion that even if a shell did fall nearby during his service, the Veteran's own neglect to mention it during the hearing tends to show that it had no effect.  As to whether his anxiety, which the Board finds first manifested no earlier than 2005, was caused by being denied leave when his mother had a car accident, the cold climate, or the working conditions of his service, his testimony is not competent evidence because the whether or not these events cause anxiety years later is beyond the competency of a layperson.  

The preponderance of the evidence is against the claim; hence the appeal must be denied as to service connection for an acquired psychiatric disorder.  There is no reasonable doubt to be resolved as to this issue.  , and service connection is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990)..



Bilateral Hearing Loss  

In the case of sensorineural hearing loss, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records, to include his March 1970 service separation examination, show no evidence of hearing loss for VA purposes.  He also denied hearing loss and running ears in the March 1970 subjective report of medical history.  At the June 1967 service entrance examination, puretone decibel loss was as follows (results below are in ISO (ANSI) units, converted from the original document's ASA units): 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
20
10
20
*
20

At the March 1970 service separation examination, puretone decibel loss was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
5
*
0
LEFT
0
0
0
*
10

Subsequent to service at a February 2006 VA audiology consult, the Veteran reported inservice and postservice noise exposure as a mechanic.  Left ear hearing loss was diagnosed as normal through 1000 Hertz, sloping to moderate at 1500 Hertz, moderately severe at 2000 Hertz, and severe at 3000 Hertz.  Right ear hearing loss was diagnosed as normal through 1000 Hertz, sloping to moderate at 2000 Hertz, and moderately severe at 3000 Hertz.  Similar findings were made at a May 2006 VA outpatient visit.  At the September 2006 VA audiology examination, mild sloping to moderately severe sensorineural hearing loss in the right ear, and mild sloping to severe sensorineural hearing loss in the left ear, was diagnosed.  At that examination and the August 2010 Board hearing, the Veteran stated that he was around loud noise in service as part of an artillery unit and while working as an auto mechanic, and after service as an aircraft mechanic.  He recalled that after service, other people told him that his hearing was substandard, even though he did not have his hearing tested until recently.

The examiner opined that since the service treatment records were negative for hearing loss for VA purposes, it was his opinion that the Veteran's present hearing impairment was not the result of acoustic trauma incurred during military service, because noise-induced hearing loss occurs at the time of the exposure, not after the noise has ceased.  The evidence of record supports the examiner's opinion.  No hearing loss is shown prior to February 2006, more than 35 years after military service.  Mense, 1 Vet. App. at 356.  Although the Veteran reported that others told him his hearing was substandard after service, such lay reports are not sufficient to determine that the Veteran had hearing loss for VA purposes at that time, or that any hearing loss he had was related to service and not to his 18 years of postservice noise exposure as an aircraft mechanic.  Jandreau, 492 F.3d at 1377.  For these reasons, service connection of bilateral hearing loss is not warranted. 

The preponderance of the evidence is against the claim and therefore the appeal as to service connection for bilateral hearing loss must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Tinnitus  

Service treatment records do not contain evidence that the Veteran suffered from tinnitus during service.  In the March 1970 report of medical history, he indicated that he did not then have nor had ever had ear, nose, or throat trouble or hearing loss.  Subsequent to service, the Veteran denied experiencing tinnitus at a June 2003 private treatment visit.  These facts tend to show that the Veteran did not have symptoms of tinnitus during service or for the first 33 years following separation from active service and are evidence against his claim.  

However, at a February 2006 VA audiology consult, he stated that he currently experienced tinnitus, and had noise exposure in the military as an auto mechanic and after service as an aircraft mechanic.  At the September 2006 VA audiology examination, the Veteran reiterated his history of inservice and postservice noise exposure, and reported high-pitched constant bilateral tinnitus that began with sudden onset following some type of surgery many years ago.  

At the August 2010 Board hearing, the Veteran again described his postservice noise exposure as having included work on armored personnel carriers, eight-inch Howitzers, and various types of trucks, as well as generally being part of an artillery unit.  He reported continuous tinnitus from the time he got out of the service until now, which interfered with his sleep.  

Although a current diagnosis of tinnitus is not formally of record, the Veteran reported experiencing tinnitus during the February 2006 and September 2006 VA visits discussed above.  Tinnitus is a "subjective" disorder, as its existence is generally determined by whether or not a veteran claims to experience it; for VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran's subjective report of tinnitus thus constitutes a current diagnosis.  Id.

However, the evidence of record does not relate the Veteran's tinnitus to his military service.  In providing the opinion that the Veteran's tinnitus is not the result of acoustic trauma incurred during military service, the VA examiner noted that the service treatment records were devoid of notations of tinnitus, and stated that noise-induced tinnitus occurs at the time of exposure, not after the noise has ceased.  Therefore, while an exact etiology of the tinnitus is unknown, the Veteran's tinnitus was most likely related to his recent tendonitis surgery or the related anesthesia, since by the Veteran's report it began immediately following surgery.  

The evidence of record supports the VA examiner's opinion.  Indeed, the Veteran denied experiencing tinnitus at service separation in March 1970.  According to the VA examiner's professional opinion, the Veteran would have been experiencing tinnitus at that time if he had incurred it due to inservice noise exposure.  Further, despite the Veteran's claims at the August 2010 Board hearing that he had experienced tinnitus since service, the June 2003 private treatment record clearly contradicts this assertion.  The earlier report in the June 2003 treatment record, prior to when the Veteran began pursuing VA compensation benefits, the Board finds to be more believable than his report of tinnitus since service, a report that arose after he began pursuing such benefits.  The Board finds the timing of these inconsistent statements to show that the Veteran is not credible as to his report that he had symptoms during or immediately following service.  

The preponderance of the evidence is against the claim and his appeal as to service connection for tinnitus must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Prostate Disorder  

In his January 2009 substantive appeal, the Veteran claimed he was treated in service for conditions related to the prostate.   However, the Veteran's service treatment records, to include his March 1970 objective service separation examination and March 1970 subjective report of medical history, show no evidence of prostate symptoms or a diagnosed prostate disorder.  Indeed, there are no reported symptoms of prostate problems during service and the genitor-urinary clinical evaluation was normal at separation from active service.  As the treatment records appear complete and were created contemporaneous to service, the Board finds those records more probative than the Veteran's current statements regarding treatment for prostate problems.  

At the August 2010 Board hearing, the Veteran testified that he has a prostate problem for which he continues to be treated at VA facilities in Pensacola.  August 2010 transcript at 10.  However, the post-service VA and private outpatient treatment records also do not show evidence of treatment for a prostate disorder.  VA treatment notes include only standard prostate screening education.  There is no evidence that he has a diagnosed prostate disease.  In his January 2009 substantive appeal he stated that his bladder retention was "short."  There is however, no indication that the Veteran has any disease of the prostate at any time during his appeal.  Given that he has received education as to prostate disease, if he had a prostate disease or injury, the Board would expect to find some clinical evidence of such.  

The Veteran has advanced several theories of entitlement for a prostate disorder, to include that his current condition was caused by lifting heavy things in service, exposure to cold weather conditions in Korea, wearing heavy armor, or exposure to radiation.  However, the initial threshold for eligibility for service connection requires that a current disability be diagnosed.  In the Veteran's case, no such prostate disability is shown.  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  For that reason, service connection for a prostate disorder is not warranted.

Here, the evidence does not show that he has a prostate disease.  The Board recognizes his report of urinary symptoms but the evidence is against a finding that he had a prostate disease or injury during service or that any current prostate problems that he does have are related to his service.  Thus the preponderance of evidence his against his claim and his appeal as to service connection for a prostate disease must be denied.   There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for arthritis of the shoulders, left knee, and ankles is denied.

Service connection for headaches is denied.

Service connection for skin cancer is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a prostate disorder is denied.



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


